 

Exhibit 10.1

[image_001.jpg]

March 16, 2018

 

Brands International Corporation

Attn: Mark Rubinoff, CEO

Via email

 

RE: Amendment #2 for the 12-26-17 Letter of Intent Termination Date to April 20,
2018

 

Dear Mr. Rubinoff:

 

Novo Integrated Sciences, Inc., a Nevada corporation (“NIS”) and Brands
International Corporation (the parties”) are parties to the Letter of Intent,
dated 12-26-17, as attached hereto as Exhibit A (the “LOI”). Additionally,
effective January 30, 2018, the parties amended the termination date of 12-26-17
Letter of Intent to March 20, 2018 as attached hereto as Exhibit B.

 

The purpose of this letter is to amend the LOI to extend the termination date
therein. As we have discussed, the “Termination Date” for all purposes under the
LOI is hereby amended to be April 20, 2018. The LOI, as amended herein, shall
remain in full force and effect.

 

We continue to look forward to working with you to complete the transaction
successfully and expeditiously. If the foregoing correctly sets forth your
understanding, please execute a copy of this Letter in the space set forth below
and return to me.

 

  Sincerely,         Novo Integrated Sciences, Inc.         By: /s/ Christopher
David   Name: Christopher David   Title: President         Agreed and accepted:
        Brands International Corporation         By: /s/ Mark Rubinoff   Name:
Mark Rubinoff   Title: Chief Executive Officer

 

11120 NE 2nd Street, Suite 200 Bellevue, WA 98004 USA

Phone: (206) 617-9797

www.novointegrated.com



 

 

 

 

EXHIBIT A

 

https:||www.sec.gov|Archives|edgar|data|1138978|000149315218000042|image_001.jpg
[image_002.jpg] NOVO INTEGRATED SCIENCES INC.

 

December 20, 2017

 

Brands International Corporation

Attn: Mark Rubinoff, CEO

 

RE: Letter of Intent for the Acquisition by Novo Integrated Sciences Inc. of 60%
of all issued and outstanding equity stock of Brands International Corporation
in exchange for Debt Financing arranged or provided by Novo Integrated Sciences
Inc.

 

Mr. Rubinoff,

 

This binding letter of intent (“LOI” or “Letter”) is to generally record terms
and conditions of the proposed agreement whereby Novo Integrated Sciences Inc.,
a Nevada corporation (“NVOS” or “Novo”) will acquire sixty percent (60%) of all
issued and outstanding shares of Brands International Corporation, a limited
company incorporated under the laws of Ontario (“BRANDS”) in exchange for the
arrangement of secured debt financing arranged or provided by NVOS in exchange
NVOS will receive sixty percent (60%) of all share capital of BRANDS (the
“Transaction”). This Letter represents only our good-faith intention to
negotiate and execute a Definitive Agreement in a form acceptable to both NVOS
and BRANDS.

 

Statements below as to what we, or you, will do, or agree to do, or the like,
are so expressed for convenience only, and are understood in all instances
(except for the items identified below in Section 9 and Section 10) to be
subject to our mutual continued willingness to proceed with the Transaction.

 

The following paragraphs reflect our understanding of the Transaction (as
defined below) but do not constitute a complete statement of, or legally binding
or enforceable agreement or commitment that can be interpreted as a definitive
agreement, with respect to the matters described therein until such time as a
definitive agreement has been completed:

 

P a g e |2

 



 

  1. Structure: The parties intend to enter into a share transfer transaction or
other similar business combination in which:

 

  i. Prior to, and as a condition of closing, BRANDS will take the necessary and
appropriate steps to identify all capital stock, options, warrants or any other
form of promise resulting in the issuing of stock now or at any time in the
future.         ii. Novo will provide or arrange TWO MILLION THREE HUNDRED AND
FIFTY THOUSAND CANADIAN DOLLARS (CAD$2,350,000) in debt financing at a rate of
no more than ten percent (10%) per annum and no less than eight percent (8%) per
annum, with a term to be negotiated and BRANDS will transfer 60% percent of all
share capital in BRANDS to NVOS.         iii. Upon completion of the
Transaction, NVOS will own 60% of all the issued and outstanding shares of
BRANDS and BRANDS shall be a partially- owned foreign subsidiary of NVOS.      
  iv. NVOS and Mark Rubinoff will enter into a mutually agreed upon unanimous
shareholder agreement.         v. NVOS will enter into a management agreement
with Mark Rubinoff and DJ Rubinoff.         vi. NVOS will provide Mark Rubinoff
with a buy out structure for the remaining forty percent of the BRANDS’ shares
with a trigger date of twenty-four months from the Transaction closing.

 

  2. Due Diligence: The parties will work promptly to carry out all required due
diligence in respect of the proposed Transaction including without limitation,
the completion of standard business, legal and other inquiries and a review of
applicable laws and regulations. The parties will afford each other, its
employees, auditors, legal counsel, and other authorized representatives all
reasonable opportunity and access during normal business hours to inspect and
investigate the business and financial affairs of the other party.         3.
Definitive Agreement. We mutually agree to proceed reasonably and in good faith
toward negotiation and execution of definitive documentation which shall contain
the terms and conditions set out in the LOI and such other terms, conditions,
indemnities, representations, warranties, covenants as are customary for
transactions of this nature (the “Definitive Agreement”). The parties shall
cooperate in structuring the Transaction in the most effective manner having
regard to applicable tax, corporate, and securities laws.         4. Regulatory
Approvals and Contractual Consents: Each of the parties will use its
commercially reasonable best efforts to obtain:

 

  i. the necessary board approvals and shareholder approvals for the Transaction
prior to the execution of the Definitive Agreement; and         ii. all
necessary regulatory approvals (including approvals from any licensing
authorities) and third-party consents and the necessary shareholder approvals
prior to the closing of the Transaction and to cooperate in providing any
submissions necessary to affect the Transaction.

 

P a g e |3

 



 

  5. Other Conditions. The Definitive Agreement shall include, but will not be
limited to, the following:

 

  i. the parties having completed a due diligence investigation the results of
which are satisfactory to the parties their sole discretion;         ii. at the
time of the Transaction, BRANDS will have no liabilities, contingent or
otherwise, unless such liabilities have been specifically agreed to by NVOS in
writing;         iii. BRANDS will have received all regulatory approvals
required to complete the Transaction;         iv. the parties agree to cooperate
to prepare for filing the necessary current reports with the Securities and
Exchange Commission with respect to the Transaction, including a Form 8-K,
within the regulatory required time limits following the closing of the
Transaction if required.         v. the representations and warranties of
contained herein shall be true and correct in all material respects as of the
closing of the Transaction; and         vi. no material adverse change shall
have occurred in the business, assets, liabilities, results, financial
condition, affairs or prospects of BRANDS from the date hereof to the closing of
the Transaction.

 

  6. Confidentiality: Each party agrees that, subject to compliance with
applicable laws, it will keep confidential, and not release to any other person,
this proposal, the contents of this Binding Letter of Intent and any of the
proprietary business, technical or other information obtained by it during its
due diligence inquiries and any related negotiations. Each party’s obligations
in this respect shall survive the closing of the Transaction or any termination
of the proposed Transaction between the parties or the termination of this LOI.
        7. Disclosure: No public announcement concerning the Transaction
contemplated herein or the status of the discussions between the parties hereto
shall be made by either party unless and until the same has been approved by
both parties hereto, unless such disclosure is required by any government laws,
rules or regulations, by any government regulatory authorities or any stock
exchange having jurisdiction over either party provided prior written notice is
provided to the other party respecting such disclosure or public announcement
and such party has been provided reasonable opportunity to review and comment on
the proposed disclosure.         8. Costs: The parties will each be solely
responsible for and bear their own respective expenses, including, without
limitation, expenses of legal counsel, accountants, and other          
advisors, incurred at any time in connection with pursuing or consummating the
Transaction. Each party’s obligations in this respect shall survive the closing
of the Transaction or any termination of the proposed Transaction between the
parties. It is expressly understood that both parties’ counsel will be together,
responsible for preparing the documents required to complete the Transaction
including the filing statement required to be filed with the Exchange in
connection with the Transaction.         9. Exclusivity: The parties hereby
agree that from the date hereof until the earlier of (i) January 30, 2018 (the
“Termination Date”) and (ii) the date the parties enter into the Definitive
Agreement, at which time this LOI shall automatically become null and void and
of no further force or effect, that neither party, their respective directors,
officers, agents and representatives will, directly or indirectly:

 

P a g e |4

 



 

  i. solicit, initiate or encourage the initiation of any expression of
interest, inquiries or proposals regarding, constituting or that may reasonably
be expected to lead to any merger, amalgamation, take-over bid, tender offer,
arrangement, recapitalization, liquidations, dissolution, share exchange, sale
of material assets involving the parties or a proposal or offer to do so (the
“Acquisition Proposal”) (including without limitation, any grant of an option or
other right to take any such action);         ii. participate in any discussions
or negotiations regarding an Acquisition Proposal;         iii. accept or enter
into, or propose publicly to accept or enter into, any agreement, letter of
intent, memorandum of understanding or any arrangement in respect of an
Acquisition Proposal; and         iv. otherwise cooperate in any way, assist or
participate in, facilitate or encourage any effort or attempt by any person to
do any of the foregoing.         v. Brands shall not solicit funds in any
secured or unsecured debt form resulting in a change in the company’s financials
unless NVOS is made aware of such solicitation in writing.

 

  10. Binding Effect: The consummation of the Transaction is subject to the
entry of the Definitive Agreement and, except for this Section 10 and Section 6
(Confidentiality), Section 7 (Disclosure), Section 8 (Costs), Section 9
(Exclusivity), Section 11 (Termination) and Section 12 (Governing Laws) that are
intended to create binding obligations, it is understood that no legal
obligation or liability will be created by this letter of intent as against the
parties. The Definitive Agreement is subject to the board approval of each of
the parties.         11. Termination: If the Definitive Agreement is not
negotiated and executed by both parties on or before the Termination Date, or
such other date as agreed to by the parties in writing, the terms of this LOI
will be of no further force or effect except for Section 6    
(Confidentiality), Section 8 (Costs) and Section 12 (Governing Laws), which
sections will remain in effect for a period of one (1) year following the date
this LOI is terminated.

 

P a g e |5

 



 

  12. Governing Laws: This Letter of Intent will be governed by and be construed
in accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein. The parties agree that any dispute arising out of or
relating to this LOI shall be subject to the exclusive jurisdiction of the
courts in and for the Province of Ontario and each party agrees to submit to the
personal and exclusive jurisdiction and venue of such courts. Governing law and
jurisdiction regarding the Definitive Agreement shall be negotiated between and
agreed to by the parties and set out in the Definitive Agreement.

 

If the terms outlined above are acceptable, please sign and date this Letter of
Intent in the space provided below and return a signed copy to the undersigned.

 

Very truly yours,   /s/ Chris David   President  

 

Acknowledged and Accepted           /s/ Chris David   December 26, 2017 Chris
David, President   Date Novo Integrated Sciences Inc.           Acknowledged and
Accepted:           /s/ Mark Rubinoff   December 21, 2017 Mark Rubinoff, CEO
Date     Brands International Corporation    

 

 

 

 

EXHIBIT B

 

https:||www.sec.gov|Archives|edgar|data|1138978|000149315218001455|ex10-1_001.jpg
[image_003.jpg]

 

January 30, 2018

 

Brands International Corporation

Attn: Mark Rubinoff, CEO

Via email

 

RE: Amend the 12-26-17 Letter of Intent Termination Date to March 20, 2018

 

Dear Mr. Rubinoff:

 

Novo Integrated Sciences, Inc., a Nevada corporation (“NIS”) and Brands
International Corporation are parties to the Letter of Intent, dated 12-26-17,
as attached hereto as Exhibit A (the “LOI”).

 

The purpose of this letter is to amend the LOI to extend the termination date
therein. As we have discussed, the “Termination Date” for all purposes under the
LOI is hereby amended to be March 20, 2018. The LOI, as amended herein, shall
remain in full force and effect.

 

We continue to look forward to working with you to complete the transaction
successfully and expeditiously. If the foregoing correctly sets forth your
understanding, please execute a copy of this Letter in the space set forth below
and return to me.

 

  Sincerely,         Novo Integrated Sciences, Inc.         By: /s/ Christopher
David   Name: Christopher David   Title: President         Agreed and accepted:
        Brands International Corporation         By: /s/ Mark Rubinoff   Name:
Mark Rubinoff   Title: Chief Executive Officer

 

11120 NE 2nd Street, Suite 200 Bellevue, WA 98004 USA

Phone: (206) 617-9797

www.novointegrated.com

 

 

 

 

 